Title: 26th.
From: Adams, John Quincy
To: 


       Between five and six this morning, I left the judge’s house, with Mr. Andrews who is going to preach at Newbury-Port. We stopp’d at the Colleges, to take their Letters, but they had not risen. The Clock struck six, as we went out of the College yard. We breakfasted at Newells tavern, and got into Salem at about ten o’clock: I paid a visit to Mr. Read; he is going to be married; and to a young Lady with a large fortune, which is rather surprizing.
       I met Pickman in the street, and went home with him. After sitting a few minutes we walk’d about the Town; I went to see Miss Hazen; who appears just as she did two years ago. Dined with Pickman; and at about two o’clock Andrews called me, to proceed. The weather was so windy, and the surf so great that we had some little difficulty in getting over Beverley ferry. We arrived in Newbury-Port at about seven. I went and pass’d a couple of hours with Putnam. I then came home, and soon retired as I was exceedingly fatigued, and felt very stiff.
      